Citation Nr: 1111375	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as to due to the exposure to Agent Orange.  

2.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife  



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  The Veteran also served in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and September 2009 rating decisions of the RO.  

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The issue of peripheral neuropathy as secondary to Agent Orange exposure has been raised by the record in a December 2006 Agent Orange Protocol Examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of service connection for PTSD addressed is in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran and his wife are found to presented credible lay assertions to support his claim.  

3.  The Veteran is shown as likely as not to have visited the Republic of Vietnam during the Vietnam era in connection with his duties during active service.  

4.  The Veteran currently is shown to have manifested diabetes mellitus to a degree of 10 percent or more in 2003.  



CONCLUSION OF LAW

By extending the benefit of the Veteran, his disability manifested by diabetes mellitus is due to Agent Orange exposure that is presumed to have been incurred in the Republic of Vietnam during his period of active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


II. Entitlement to service connection for diabetes mellitus.

A.  Legal Criteria 

The Veteran asserts that his type II diabetes mellitus is due to Agent Orange exposure in the Republic of Vietnam. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases includes diabetes mellitus, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

The current Manual provisions (M 21-1MR, Part IV, Subpart ii, 2.C.10), however, provide that the presumption of exposure under 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.309(e) applies only to veterans who served on active duty within the 
boundaries of the Republic of Vietnam during the Vietnam Era.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) 
(upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).   


B.  Analysis

The evidence shows that the Veteran served in the United States Navy during the Vietnam Era.  However, exposure to Agent Orange may not be presumed based on this service alone.  

The Veteran's DD Form 214 shows that he served as a chef/cook and was assigned to the USS Franklin D. Roosevelt which served in the waters of the shores of the Republic of Vietnam in 1966.  

The personnel records show that he was awarded the Vietnam Service medal for operations in the Southeast Asia area of operation while attached to Task Force 77 in support of military operations in the Republic of Vietnam.  

During the recent hearing, the Veteran testified that he worked as cook in the supply division.  He explained that, in that capacity, he went to Da Nang by helicopter to get supplies, to include on one occasion in December 1966 when the Bob Hope Show was appearing on his ship.  He reported going to a supply building in Da Nang and returning to his ship about two hours later.

The Veteran's wife, who married the Veteran shortly after he enlisted, testified that she remembered his telling her that he visited Vietnam and referred to these trips as a "donut run."  He told her that they had to go ashore to check supplies and stores.

Although there appear to be no official records to confirm the Veteran's assertions of visiting in country, he has submitted a copy of a year book showing that Bob Hope Show had appeared on his ship.

Moreover, the Board finds that the lay assertions of the Veteran and his wife are credible for the purposes of documenting that he had visited the Republic of Vietnam during his period of active service.  

For these reasons, on this record, the evidence is in relative equipoise in showing that the Veteran as likely as not was present within the geographical boundaries of the Republic of Vietnam in 1966 during his service.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the presumption of exposure to Agent Orange is triggered in this case.  

The submitted medical records in this regard show that the Veteran was treated for type II diabetes mellitus in March 2003.  He was started on Glucophage.  The physician also explained the diabetic triangle foods to the Veteran.  

Accordingly, on this record, service connection for diabetes mellitus is warranted.  

 
ORDER


Service connection for diabetes mellitus is granted.  


REMAND

The Veteran asserts that he currently suffers from PTSD due to an incident during service when he helped recover bodies after a fire while on board the USS Franklin D. Roosevelt.

The Veteran submitted a newspaper article confirming that a fire had happened aboard the USS Franklin D. Roosevelt.  The article explained that eight sailors died in the fire, including a young man who apparently was from the same area as the Veteran.  The article also showed a picture of the Veteran and explained that he was unharmed in the fire.  This article verifies the stressor of a fire described by the Veteran.

The question remains whether the Veteran has a diagnosis of PTSD, and if so, whether it is related to the verified stressor.

In January 2007, the Veteran was afforded a psychiatric examination by the Social Security Administration.  The examining psychologist deferred a diagnosis and noted that an anxiety disorder needed to be ruled out.  

Then, the Veteran was afforded a VA examination in August 2009.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  

The examiner found that while there appeared to be some minor issues with symptoms associated with PTSD, there was no clinically significant distress or impairment in social, occupational or other important areas of functioning as a result of these minor symptoms.   

In contrast, the VA treatment records showed that the Veteran has been diagnosed with PTSD on multiple occasions.  In December 2008, a VA psychiatrist diagnosed the Veteran with PTSD.  

The Veteran reported "pavor nocturnes" once or more times per week having to do with a horrific fire on his aircraft carrier during service.  Reportedly, nine people were killed in the fire, and the Veteran remembered the flesh sliding off the bodies that were recovered after the fire.  One person killed was a close friend of the Veteran.  

A March 2009 VA treatment record noted a positive PTSD screening.  In September 2009, the Veteran was diagnosed with PTSD.  The Veteran reported thinking about friends who died in service all the time.  

The Board finds that the Veteran should be afforded another VA examination to determine whether the Veteran has a diagnosis of PTSD, and if so, whether it is due to the reported stressor involving the fire aboard his ship.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time of the Veteran's claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 290 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of- war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.  The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current innocently acquired psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the period of active service.

If a diagnosis of PTSD is made, the examiner must also determine if the Veteran's claimed stressor is related to the Veteran's fear of in-service hostile military or terrorist activity.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

2.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing and undertaking any further development deemed necessary, the RO should readjudicate the claim of service connection for PTSD, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals  





Department of Veterans Affairs


